Citation Nr: 1741019	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma as a residual of syphilis.

2.  Entitlement to service connection for hypertension, to include as a residual of syphilis or as secondary to service-connected valvular heart disease or anxiety disorder.

3.  Entitlement to service connection for diabetes mellitus as a residual of syphilis.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2003, November 2006, and September 2010 by a Department of Veterans Affairs (VA) Regional Office.

In March 2013 the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In July 2013 the Board remanded the case for additional development.  By letter dated June 16,  2017, the Veteran was notified of the opportunity to testify at another hearing and informed: "If you do not respond within 30 days from the date of this letter, the Board will assume that you do not want another hearing and proceed accordingly."  The Veteran did not respond to the letter and the Board will proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issues of entitlement to service connection for arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's glaucoma is related to a disease incurred in service.

2.  The Veteran has not shown good cause for failing to report to the April 2016 VA hypertension examination.

3.  The most probative evidence shows that the Veteran's hypertension was not present in service or within one year of separation.

4.  There is no competent evidence that the Veteran's in-service syphilis caused his hypertension.

5.  There is no competent evidence that the Veteran's service-connected anxiety disorder or valvular heart disease caused or aggravated his hypertension.

6.  The competent evidence shows that diabetes mellitus is not related to service, including in-service diagnosis and treatment of syphilis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2016).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

I.  Glaucoma

The Veteran contends that his currently diagnosed glaucoma is a residual of his in-service syphilis.

Service treatment records (STRs) establish that the Veteran was diagnosed with and treated for syphilis in service.  Service connection is in effect for valvular heart disease of syphilitic origin, as VA found it to be "the result of unsuccessfully treated line of duty syphilis incurred while on active duty."  See August 2015 rating decision.  The evidence shows a current diagnosis of bilateral glaucoma.  Thus, this appeal turns on whether there is a nexus between the current disability and the in-service disease.

The record contains two VA examination opinions.  A May 2009 VA examiner did not review the claims file, but stated: "there is no literature to my knowledge that links syphilis to glaucomatous disease unless there were to be an ocular inflammatory component, which there is not in this patient.  As a result, I feel it is most likely than not that the patient's glaucoma is related to his syphilis."  Due to the internally inconsistent and confusing nature of this opinion, the AOJ requested an addendum opinion to provide clarification.

In January 2012 a different VA examiner reviewed the claims file and stated:

Based on the patient's [claims] file and his prior examinations of his eyes as well as history of having syphilis there is currently no evidence of syphilitic disease that are seen in his eyes at this time.  Glaucoma can be related to syphilis in the setting of elevated inflammation and prolonged or persistent inflammation that can damage the trabecular meshwork leading to glaucomatous high eye pressure which can damage the optic nerve.  However there is no indication based on the patient's [claims] file that the patient had such inflammation in his eye leading to high elevated eye pressure.  As such, the probability is 50/50 whether the glaucoma is related to the patient's prior diagnosis of syphilis[;] it is unlikely related to the patient's treatment of his syphilis.

As the clarifying opinion supports a finding that it is at least as likely as not that the Veteran's glaucoma is related to his in-service syphilis, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for glaucoma.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Hypertension

The Veteran raises four theories for service connection for his currently diagnosed hypertension; namely that it: 1) had its onset in service; 2) is due to his in-service syphilis; 3) is secondary to his service-connected valvular heart disease, or 4) is secondary to his service-connected anxiety disorder.

A.  Duty to Assist

In July 2013, the Board remanded this issue for an examination because:

There is no medical opinion of record on the matters of whether the Veteran's current hypertension is related to service blood pressure manifestations or to the syphilis which he had in service, or on the matter of whether it was caused or aggravated by his service connected anxiety disorder or valvular heart disease, and one is necessary to assist the Veteran with this claim under 38 C.F.R. § 3.159.

The record contains a VA Compensation and Pension Exam Inquiry that states a "DBQ CARDIO HYPERTENSION" was requested on April 23, 2016, but was cancelled on June 18, 2016 because the "Veteran failed to RSVP."  A supplemental statement of the case (SSOC) readjudicating the claim was issued in July 2016 and sent to the Veteran and his representative.  In its "Evidence" and "Adjudicative Actions" sections, the SSOC listed: "Notification of failure to respond to scheduled VA examination, VAMC Columbia, dated June 18, 2016."  In the "Reasons and Bases" section, the SSOC found that the Veteran had not provided good cause for his failure to report for the examination and therefore the readjudication was based on the information of record.

Subsequent to the July 2016 SSOC, the only submissions from the Veteran or his representative were a VA Form 646 and motion to advance on the docket (received in August 2016) and an Informal Hearing Presentation (received in August 2017).  Neither the Veteran nor his representative addressed the failure to report for the examination.

While review of the file does not reveal a copy of a letter notifying the Veteran of this scheduled examination, neither the Veteran nor his representative has asserted that the failure to appear was due to a lack of advance notice of the scheduled examination.  Neither has indicated that the Veteran failed to receive notice of the examination, provided any explanation for the Veteran's failure to appear, or requested that the Veteran be scheduled for another examination.  Accordingly, absent any other evidence to the contrary, the Board finds that the Veteran received sufficient notification in advance of the VA examination.  In this regard, the Board is relying upon the presumption of administrative regularity in finding that the Veteran was properly notified of the scheduled VA examination.

The Board acknowledges the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Kyhn v. Shinseki, which struck down the United States Court of Appeals for Veterans Claims' (Court's) reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

In this case, in contrast with the facts in Kyhn, neither the Veteran nor the representative has argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Id. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.  Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, because neither the Veteran nor the representative has argued that there was a lack of notice, or insufficient notice, of the VA hypertension examination.

The Board in its prior remand found it necessary to have an examination in order to determine if the Veteran's hypertension is related to syphilis, service-connected valvular heart disease, or service-connected anxiety disorder.  The presence of a nexus is a required element of a service connection claim.  Thus, entitlement to the benefit sought here cannot be established without an examination and the Veteran has not presented good cause for failing to report.  Pursuant to 38 C.F.R. § 3.655(b), this claim shall be rated based on the evidence of record.

B.  Analysis

Regulations require that a diagnosis of hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The regulation defines hypertension as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

Onset in service

STRs do not show a diagnosis of hypertension in service.  There is no notation of "high blood pressure" on any of the reports of medical history or medical examinations completed by the Veteran or examining physicians in service.  There are three in-service blood pressure readings recorded: 138/80 (March 1962), 138/80 (December 1962), and 132/84 (September 1964).  None of these measure diastolic pressure at 90 or greater, or systolic pressure 160 or greater.  Thus, the evidence does not confirm hypertension or isolated systolic hypertension in service.  38 C.F.R. § 4.104.

The Veteran has provided lay evidence of varying onset times for his hypertension, and appears to use the terms "hypertension" and "high blood pressure" interchangeably.  At a September 2006 VA examination, the Veteran reported a "longstanding history of hypertension which was diagnosed in approximately 1962."  This reported onset date of 1962 also appears without explanation in a September 2002 VA treatment record.  At his July 2008 DRO hearing, he testified that he had elevated blood pressure readings in service ("up in the 140s, something, and down to 138 . . . 150 something").  At an August 2008 VA examination he reported that hypertension was "diagnosed during active military service in the 70s."  At a May 2009 VA examination he reported hypertension for approximately 40 years (~1969) and high blood pressure dating back to his time in the service and "recalls having systolic blood pressures as high as the 160s."

While the Veteran is competent to report being told he had high blood pressure or hypertension in service, the contemporaneous service treatment records do not reflect diastolic or systolic readings that meet the criteria for a diagnosis of hypertension under the regulation.  The Veteran contends that he had hypertension in service and cites to high blood pressure readings in service as evidence.  However, the earliest medical evidence of hypertension is dated in 1993, 29 years after separation from service.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the STRs affirmatively show that the Veteran did not meet the criteria for a diagnosis of hypertension in service.

Given the fact that the Veteran's accounts contradict the medical evidence, the Board finds the contemporaneous medical evidence is more probative than the Veteran's recollections of his blood pressure readings in service.  Thus, the Board finds that hypertension was not present during service.

Presumptive service connection 

Service connection may be granted presumptively for hypertension if evidence shows that it manifested to a degree of 10 percent or more within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

A 10 percent rating is available for hypertension when there is 1) diastolic pressure predominantly 100 or more, or 2) systolic pressure predominantly 160 or more, or 3) a history of diastolic pressure predominantly 100 or more and requiring continuous medical for control.  The Veteran's hypertension must have met these criteria by November 1965 in order to grant service connection on a presumptive basis.

At the May 2009 VA examination the Veteran reported "being started on blood pressure medications approximately 25 years ago" (approximately 1984) and there is no evidence to the contrary.  Thus, the third prong is not applicable.

As to the first and second prongs, post-service treatment records do not mention hypertension until a private treatment record dated in March 1993 that lists essential hypertension in its diagnoses.  A September 2002 VA treatment record gives an onset of June 2002 for hypertension, "found when his sister took his B/P."  There are no blood pressure readings of record between service and September 1999.  The Veteran's general reports of high blood pressure in the 1960s are not precise enough to establish that he met the specific criteria for presumptive service connection by November 1965.

Thus, the Board finds service connection is not available on a presumptive basis.

Residual of In-Service Syphilis

The Veteran has consistently argued that his hypertension is due to his syphilis in service.  He frequently refers to letters from private providers in support of this contention.  Many of these letters discuss the relationship between syphilis and his now service-connected valvular heart disease and note that he has a diagnosis of hypertension.  However, only two letters specifically address the relationship between hypertension and syphilis.

In an April 2009 letter, Dr. D wrote: "Syphilis is a disease that can have multiple effects to include neurologic and cardiovascular effects to include hypertension and diabetes.  I review his old records and agree that it is certainly possible that his current medical problems (diabetes and hypertension) were influenced by his prior exposure and delayed treatment."  In an April 2009 letter, private physician Dr. M wrote: "Due to the delay in his medical treatment [for syphilis], there lies concern that some of his current medical conditions may be related to this (aortitis, diabetes, hypertension). . . .  Upon my review of his records, there is a slight possibility that his current medical problems are due in part to his exposure to the disease and delayed treatment."  (Emphases added.)

The Board finds that these statements do not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The Court has held that "[u]sing the term 'could,' without supporting clinical data or other rationale . . . simply is too speculative in order to provide the degree of certainty required for medical nexus evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other examples of insufficient terms include "may or may not be" (Tirpak v. Derwinski, 2 Vet. App. 609 (1992)), "may well be" (Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009)), and "could not rule out" (Goss v. Brown, 9 Vet. App. 109, 114 (1996)).  The Board finds that the providers' statements, using terms of "slight possibility," "certainly a possibility," "may be," and "can have," are too speculative and that these letters cannot serve as medical nexus evidence.

The Veteran has submitted medical articles as evidence of a nexus between syphilis and hypertension, including articles from: the Journal of the American Medical Association (JAMA) Patient Page; McGraw-Hill's Access Medicine; and National Institute of Allergy and Infectious Diseases (NIAID).  These articles contain general explanations, definitions, and discussions of syphilis and its symptoms and stages.

Medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999).

In this case the submitted articles are general in nature and do not specifically state a correlation between syphilis and hypertension, and have not been specifically related to the Veteran by a medical professional.  For example, the NIAID article states that "in its late stages, untreated syphilis . . . can cause serious heart abnormalities."  Similarly, the Mc-Graw Hill article states that late syphilis includes "cardiovascular disease (principally aortitis)."  The JAMA article states that late stage syphilis complications can include problems with the heart and blood vessels.  Treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the articles provided by the Veteran show that late stage syphilis may cause cardiovascular problems, but they are not specific to the facts of his case and do not explicitly address hypertension at all.  Thus, these treatises cannot serve as medical nexus evidence between the Veteran's syphilis and hypertension.

The Veteran himself has contended that his current hypertension is related to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

In lay evidence the Veteran has generally asserted that syphilis causes inflammation and bacteria to travel throughout the body, and cited to articles and private provider letters about syphilis' ability to damage body systems.  He testified at his Board hearing that service connection is warranted for hypertension because "syphilis pollutes the blood system, transfer system, with infections [and] therefore a lot of the ingredients like E. coli and caculi . . . its trapped into the lining of the blood vessels, and therefore the blood can't pass like it should, so it causes that to not . . . get circulation like you should.  So therefore, that causes high blood pressure."

The Board accepts the medical principle put forth in the evidence that syphilis can damage different body systems, including the cardiovascular system.  However, this alone is too general a principle to suffice as medical nexus evidence that this Veteran's in-service syphilis caused or aggravated this specific hypertension.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the potential relationship between the Veteran's hypertension and his in-service syphilis is complex in nature and falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n4.  The Veteran testified at his Board hearing that he had two and a half years of college education majoring in human physiology and anatomy.  However, there is no indication that he possesses the medical knowledge to attribute his hypertension to syphilis.  Therefore, while the Veteran is competent to describe his symptoms and research he has undertaken, he is not competent to opine on the complex medical question of whether his in-service syphilis caused his hypertension.  The Board thus finds that the Veteran's lay evidence is insufficient evidence to establish etiology.

As there is no competent evidence linking the Veteran's current hypertension to syphilis, service connection cannot be granted on this basis.

Secondary Service Connection

Service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  The Veteran contends that his hypertension is caused or aggravated by his service-connected valvular heart disease or his service-connected anxiety disorder.

In support of a nexus between his anxiety disorder and hypertension, the Veteran submitted a December 2005 letter from private physician Dr. C that stated that he first saw the Veteran in August 2005 and "determined he has severe hypertension as high as 250/70 and 220/80.  This may in part be due to stress."  The Board finds this statement is too speculative to provide the degree of certainty required for medical nexus evidence.  Polovick, 23 Vet. App. at 54; Tirpak, 2 Vet. App. 609.

In September 2011, the Veteran submitted an article from Men's Health Advisor that states: "Evidence suggests that people with chronic anxiety may be at increased risk of heart disease."  The Veteran wrote on this article: "Anxiety can cause blood pressure because of nerv[ous] response, causing vasoconstriction.  Therefore that could be another contributor to my high blood pressure."

In support of a link between his valvular heart disease and hypertension, in February 2010 the Veteran submitted a definition of hypertension from an unidentified medical dictionary that discusses the etiology of hypertension.  In pertinent part, it states: "Hypertension results from many different conditions . . . .  Aortic valve stenosis . . . also may lead to hypertension.  Usually, however, the cause is unknown; then high blood pressure is categorized as "essential" or "idiopathic."  The Board notes that the Veteran's hypertension was described as "essential" in March 1993 and December 2005 private treatment records.

The Board finds that these articles are general in nature and do not specifically relate to the facts of this case.  The first does not actually address a correlation between anxiety disorder and hypertension, and the latter merely states that aortic valve stenosis is one of many possible causes of hypertension.  Further, neither of these articles has been specifically related to the Veteran by a medical professional.  Thus, they cannot serve as medical nexus evidence.  Wallin, 11 Vet. App. 514.

The question regarding the potential relationship between the Veteran's hypertension and his current valvular heart disease or anxiety disorder is complex in nature and, as in the prior section, the Board finds he does not possess the medical knowledge to attribute his hypertension to valvular heart disease or anxiety disorder.  Kahana; Jandreau.  The Board finds the Veteran's lay evidence is not competent to establish nexus.

The Board finds there is no competent evidence linking the Veteran's current hypertension to his service-connected anxiety disorder or valvular heart disease.

Summary

There is no competent medical or lay evidence: 1) of a nexus between hypertension and service, 2) of manifestation of hypertension to 10 percent within a year of separation, 3) that the Veteran's in-service syphilis caused his hypertension, or 4) that the Veteran's anxiety disorder or valvular heart disease caused or aggravated his hypertension.  As there is no basis to grant service connection, the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert.

C.  Diabetes Mellitus

The Veteran contends that his currently diagnosed diabetes mellitus is a residual of his in-service syphilis.  The Veteran does not contend and the evidence does not suggest that his diabetes mellitus is related to service in any way other than as a result of syphilis.  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

As discussed above, it is established that the Veteran was diagnosed with and treated for syphilis in service.  The evidence shows a current diagnosis of diabetes mellitus.  Thus, this appeal turns on whether there is a nexus between the current disability and the in-service disease.

The Veteran has referred to letters from private providers in support of this appeal.  Several letters merely state that the Veteran has a diagnosis of diabetes mellitus.  Two April 2009 letters specifically address the relationship between diabetes mellitus and syphilis.  In pertinent part, Dr. D wrote: "Syphilis is a disease that can have multiple effects to include [diabetes.  [I]t is certainly possible that his . . . diabetes . . . [was] influenced by his prior exposure and delayed treatment."  (Emphasis added.)  Dr. M wrote: "Due to the delay in his medical treatment [for syphilis], there lies concern that [diabetes] may be related to this. . . .  [T]here is a slight possibility that his current medical problems are due in part to his exposure to the disease and delayed treatment."  (Emphasis added.)

For the same reasons discussed in the hypertension section of this decision, the Board finds that these statements do not provide the degree of certainty required for medical nexus evidence, because the terms "slight possibility," "certainly a possibility," "may be," and "can have" are too speculative and equivocal.  These letters cannot serve as medical nexus evidence.  Bloom, 12 Vet. App. at 187.  

In August 2008 the Veteran was provided with a VA examination for diabetes mellitus but the claims file was not available for review.  The examiner opined that the Veteran's "diabetes mellitus is less likely as not related to syphilis experienced during active military service.  Rationale: There is no indication that diabetes mellitus is a residual of syphilis.  The Veteran received treatment for his syphilis."

In July 2009, a different examiner reviewed the claims file and provided an addendum opinion.  The examiner specifically discussed the letter from Dr. D. and the Veteran's history of syphilis treatment in service.  He opined that "the Veteran's type 2 diabetes mellitus is less likely than not secondary to his syphilis.  My rationale for this opinion is that there is no sound medical evidence or literature that shows where syphilis is a cause of or a risk factor for the development of type 2 diabetes mellitus."

In a submission received in July 2013, the Veteran wrote, "Diabetes is regulated by [indecipherable] Beta cells and the bacteria from syphilis damages them causing them to malfunction."  At his Board hearing, he testified that his diabetes was related to syphilis because it is "inflammatory [and] what it amounts to is again, the system can't work like it should. . . .  So it's all about the system being completely engulfed when it comes to syphilis."

The Board understands that the Veteran is applying the general principle that syphilis can affect many body systems to conclude that his syphilis caused or aggravated his diabetes mellitus.  However, the Board finds that the Veteran is not competent to opine on the etiology of his diabetes mellitus.  The question regarding the potential relationship between the Veteran's diabetes mellitus and syphilis is complex in nature.  As with the hypertension claim, the Board finds the Veteran does not possess the medical knowledge to attribute his diabetes mellitus to syphilis.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  The Board thus finds that the Veteran's lay evidence is insufficient evidence to establish nexus.

The Veteran has not submitted competent evidence of a nexus between syphilis and diabetes mellitus.  There is no competent evidence to contradict the examiner's statement that no sound medical evidence or literature shows syphilis to be a cause of or a risk factor for the development of diabetes mellitus.  The Board finds the rationale of the July 2013 VA examiner persuasive and the opinion probative, as it provided a clear conclusion with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As the only competent evidence is against the claim of entitlement to service connection for diabetes mellitus, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for glaucoma is granted.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.


REMAND

Arthritis

A September 2010 rating decision denied entitlement to service connection for arthritis.  In October 2010, the Veteran submitted an NOD with this decision.  38 C.F.R. §§ 20.201, 20.302(a).  To date, however, the AOJ has not issued the Veteran a statement of the case (SOC) as to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

In July 2013, the Board remanded the issue of entitlement to a TDIU and directed the AOJ to "readjudicate the Veteran's pending claims in light of the expanded record, including the evidence . . . received after the September 2009 SSOC."  The subsequent July 2016 supplemental statement of the case (SSOC) failed to readjudicate the issue of entitlement to a TDIU.  The Board finds that this portion of the resulting development is not in substantial compliance with its remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Veteran has not waived AOJ consideration of relevant evidence submitted after the September 2009 SSOC; the AOJ must consider the new evidence in the first instance.  38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC as to the issue of entitlement to service connection for arthritis.  The SOC must include notification of the need to timely file a substantive appeal to perfect this issue.

2.  Readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


